UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 9, 2017 Proto Labs, Inc. (Exact name of registrant as specified in its charter) Minnesota 001-35435 41-1939628 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763) 479-3680 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On February 9, 2017, Proto Labs, Inc. (the "Company") issued a press release announcing its fourth quarter and fullyear2016 financial results. A copy of the press release is furnished as Exhibit99.1 to this report. Item 8.01. Other Events. On February 9, 2017, the Company announced that its Board of Directors has authorized the repurchase of shares of the Company’s common stock from time to time on the open market or in privately negotiated purchases, at an aggregate purchase price of up to $50 million. The timing and amount of any share repurchases will be determined by the Company’s management based on market conditions and other factors. The term of the program runs through December 31, 2021. The Company issued a press release announcing the share repurchase program, a copy of which is furnished as Exhibit 99.1 to this report. Item9.01.Financial Statements and Exhibits. (d) Exhibits 99.1 Press release of Proto Labs, Inc. dated February 9, 2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Proto Labs,Inc. Date: February 9, 2017 By: /s/ John A. Way John A. Way Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Manner of Filing 99.1 Press release of Proto Labs, Inc. dated February 9, 2017. Filed electronically
